IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20604
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

VICTOR CRUZ,

                                          Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-98-CR-512-4
                          - - - - - - - - - -
                           February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Victor Cruz appeals his sentence for his guilty-plea

conviction of conspiracy to possess with intent to distribute

five kilograms or more of cocaine and possession of cocaine with

intent to distribute, in violation of 21 U.S.C. §§ 846 and

841(a)(1).

     Cruz argues that the district court clearly erred in

determining the amount of cocaine attributable to him for

sentencing purposes.    Cruz’s primary contention is that court

improperly relied on codefendant Raul Valdez’s statement, as


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20604
                                 -2-

related in Cruz’s Presentence Report (“PSR”), that he was

involved not only with 84.96 kilograms of cocaine during a

December 2, 1998, controlled delivery but also with previous

deliveries of 15, 20, and 40 kilograms.    Although Cruz contends

that Valdez actually stated that the third of these three

previous deliveries involved “30 to 40” kilograms, he offered no

evidence at sentencing to refute the PSR statement.   The district

court was entitled to rely on the PSR version of Valdez’s

statement.    See United States v. Shipley, 963 F.2d 56, 59 (5th

Cir. 1992) (statements in PSR normally bear “sufficient indicia

of reliability” for sentencing purposes); United States v.

Morrow, 177 F.3d 272, 304 (5th Cir.) (unsworn declarations by

defendant are not sufficient to refute PSR information that bears

sufficient indicia of reliability), cert. denied, 120 S. Ct. 333

(1999).   The district court’s determination was not clearly

erroneous.    See United States v. Torres, 114 F.3d 520, 527 (5th

Cir. 1997).

     AFFIRMED.